647 F.2d 633
25 Fair Empl.Prac.Cas.  1735,26 Empl. Prac. Dec. P 32,062Mariano S. FALCON, Plaintiff-Appellee Cross-Appellant,v.GENERAL TELEPHONE COMPANY OF the SOUTHWEST,Defendant-Appellant Cross-Appellee.
No. 78-3587.
United States Court of Appeals,Fifth Circuit.
May 29, 1981.On Rehearing June 24, 1981.Rehearing Denied June 23, 1981.

Appeals from the United States District Court for the Northern District of Texas; Sarah Tilghman Hughes, Judge.
E. Russell Nunnally, Dallas, Tex., Stephen W. Holt, San Angelo, Tex., for defendant-appellant, cross-appellee.
John E. Collins, Irving, Tex., Frank P. Hernandez, Garland, Tex., for plaintiff-appellee cross-appellant.
On Remand from the Supreme Court of the United States.
Before TUTTLE, RANDALL and TATE, Circuit Judges.
TUTTLE, Circuit Judge:
The judgment of this Court in this case having been vacated by the Supreme Court 101 S.Ct. 1752, and remanded for further consideration in light of Texas Department of Community Affairs v. Burdine, 450 U.S. --, 101 S.Ct. 1089, 67 L.Ed.2d -- (1981), the case is now remanded to the District Court for further proceedings not inconsistent with Burdine.
The Court did not deal with that part of our prior judgment that decided or remanded non-Burdine issues for further consideration of the trial court.  We, therefore, reinstate Parts IV and V of our original opinion.
REMANDED.

ON PETITION FOR REHEARING

1
It appearing that in our Order of May 29, 1981, we did not fully specify our non-Burdine issues, we now amend the last sentence of that Order to read as follows: We therefore, reinstate parts I, II, IV, V and VI of our original opinion.